         Case 4:18-cr-40042-TSH Document 120 Filed 03/16/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES,                          )
                   Plaintiff,           )         CIVIL ACTION
                                        )         NO. 4:18-40042-TSH
                   v.                   )
                                        )
SETH DECOTEAU,                          )
                   Defendant.           )
______________________________________ )


           MEMORANDUM AND ORDER ON DEFENDANT’S MOTION FOR
                 COMPASSIONATE RELEASE (Docket No. 95)

                                       MARCH 16, 2021

HILLMAN, D.J.,

       Seth Decoteau (“Mr. Decoteau” or “Defendant”) pled guilty to one count of Felon in

Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1), and one count of Possession of

Unregistered Firearms in violation of 26 U.S.C. § 5861(d). On September 25, 2020, I sentenced

him to 16 months of imprisonment followed by three years of supervised release. The Bureau of

Prisons (BOP) assigned him to FCI Ft. Dix to serve his sentence.

       On November 3, 2020, three days before his self-surrender date at FCI Ft. Dix, Mr.

Decoteau filed a motion asking the Court to reduce his sentence to home confinement under 18

U.S.C. § 3582(C)(1)(A)(I) in light of his newly diagnosed health conditions and the record-

setting surge of COVID-19 cases at FCI Ft. Dix. (Docket No. 95). Without objection from the

Government, I extended Mr. Decoteau’s self-surrender date from December 7, 2020 to March

19, 2021 so that the Court could monitor changes in conditions at FCI Ft. Dix or ascertain

whether the Bureau of Prisons decided to reassign Mr. Decoteau to an alternative, safer facility.

(Docket Nos. 96, 103, 112, 114).

                                                1
         Case 4:18-cr-40042-TSH Document 120 Filed 03/16/21 Page 2 of 4




       On March 15, 2021, I heard from Mr. Decoteau and the Government and determined that

further extension of Mr. Decoteau’s March 19, 2021 self-report date was not warranted because

of dramatic improvement of conditions at FCI Ft. Dix. Whereas the Bureau of Prisons reported

approximately 790 cases at FCI Ft. Dix the height of the breakout in January 2021, today there

are only 21 inmate and 41 staff infections. Furthermore, 183 staff and 161 inmates have already

been vaccinated, reducing the risk of a future surge akin to December 2020 to January 2021.

       Remaining before the Court is Mr. Decoteau’s Motion for Compassionate Release.

(Docket No. 95).

                                                Discussion

       Section 3582(c) begins with the general principle that “a court may not modify a term of

imprisonment once it has been imposed . . .” Upon motion of the Director of the BOP or a

defendant, 1 however, a court “may reduce the term of imprisonment (and may impose a term of

probation and supervised release with or without conditions that does not exceed the unserved

portion of the original terms of imprisonment), after considering the factors set forth in § 3553(a)

to the extent that they are applicable, if it finds that “. . . extraordinary and compelling reasons

warrant such a reduction.” Id. § 3582(c)(1)(A).

       I do not find that Mr. Decoteau’s recently diagnosed Stage 1 Chronic Obstructive

Pulmonary Disease (COPD), concomitant asthma, and obesity constitute extraordinary and

compelling reasons to reduce the Defendant’s sentence. Mr. Decoteau is 39 years old and in good

health. According to the Centers for Disease Control and Prevention, obesity and COPD put

individuals at an increased risk of a severe course of illness if they contract COVID-19, but the




1
 The Defendant must first exhaust his administrative remedies under 18 U.S.C. §
3582(c)(1)(A)(i).
                                                  2
         Case 4:18-cr-40042-TSH Document 120 Filed 03/16/21 Page 3 of 4




Defendant’s weight barely classifies him as obese and his Stage 1 COPD is under control. 2 As

recently as September 15, 2020, medical records classified him as overweight rather than obese.

(Docket No. 95-1 at 4-5). Per an October 29, 2020 letter from his physician, the Defendant’s BMI

is now 31.9, which is a borderline obesity diagnosis. 3 (Id. at 2). Under the CDC guidelines, a

BMI > 30 indicates increased risk of severe illness from virus that causes COVID-19.

       Stage 1 COPD is the least advanced stage of the disease. Mr. Decoteau has responded

well to bronchodilator medication. (Docket No. 95-2 at 1). October 2020 lung function studies

from his medical records show that his lung volume is within normal limits; a spirometry (lung

function) test showed a mild decrease in air flow volume, and diffusion (how efficiently oxygen

passes from the lungs into the bloodstream) was only mildly decreased. (Docket No. 95-1 at 3).

Medical records do not indicate that the Defendant is experiencing any respiratory symptoms

from either COPD or asthma. (Id. at 4,7,11,13). According to the Mayo Clinic, COPD

symptoms “often don’t appear until significant lung damage has occurred. . .”4

       Mr. Decoteau requests that I extend the March 19, 2021 self-report date to allow him an

opportunity to be vaccinated. However, he has taken no action to obtain a vaccination since

becoming eligible on February 8, 2021, despite the knowledge of his approaching self-report

date to FCI Ft. Dix. While he claims he was not aware that he was eligible due to his medical

conditions because of his young age, the information on state eligibility criteria is publicly




2
  CDC, CORONAVIRUS DISEASE 2019 (COVID-19): PEOPLE WITH CERTAIN MEDICAL
CONDITIONS, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#copd (last visited on Mar. 16, 2021).
3
  Mr. Decoteau’s attorney represented in a status report filed on March 15, 2021, that his client’s
BMI has increased further, but did not provide a figure. (See Docket No. 17 at 2-3).
4
  MAYO CLINIC, PATIENT CARE & HEALTH INFORMATION: COPD,
https://www.mayoclinic.org/diseases-conditions/copd/symptoms-causes/syc-20353679 (last
visited Mar. 16, 2021).
                                                 3
         Case 4:18-cr-40042-TSH Document 120 Filed 03/16/21 Page 4 of 4




available and could easily have been obtained. This lack of diligence does not persuade me to

further delay the start of his sentence.

       Mr. Decoteau already received a below guidelines sentence—any further reduction would

inappropriately minimalize the danger of his conduct. When federal law enforcement agents

searched Mr. Decoteau’s home, they discovered nine unregistered firearms, a bulletproof vest,

and more than 1,200 rounds of ammunition. The weapons included assault rifles with high

capacity magazines and “ghost guns”—guns “made from partially built frames, which are drilled

and assembled into fully operational guns, thus evading serializing, registration, and purchasing

regulations.” (Docket No. 87 at 2-3).

       Furthermore, I find that even if Mr. Decoteau’s health did justify his release under 18

U.S.C. § 3582(C)(1)(A)(I), I could not issue such an order because he is not yet in custody and

therefore cannot have exhausted his administrative remedies under § 3582(C)(1)(A).

                                           Conclusion

       The Defendant’s Motion for Compassionate Release (Docket No. 95) is denied, without

prejudice. Mr. Decoteau may renew his motion upon a change in circumstances at FCI Ft. Dix or

his personal health.



SO ORDERED.

                                                                    /s/ TIMOTHY S. HILLMAN
                                                                           DISTRICT JUDGE




                                                4
